Citation Nr: 1207352	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total rating based on the need for convalescence following a July 8, 2008, left carpal tunnel release revision.

2.  Entitlement to an increased rating for a residuals of a left hand anterior interosseus nerve injury, evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for residuals of a right shoulder separation with clavicle deformity, evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left arm surgical scar, evaluated as 10 percent disabling.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and substance induced mood disorder.

6.  Entitlement to service connection for erectile dysfunction, including as due to service-connected disabilities.

7.  Entitlement to service connection for alcohol abuse, including as due to service-connected disabilities.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to service-connected disabilities.

9.  Entitlement to service connection for diverticulitis, including as due to service-connected disabilities.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for back disability, including residuals of a lipoma excision.  

12.  Entitlement to service connection for peripheral neuropathy.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2008, and December 2010 rating decisions by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing on these matters was held before the undersigned Veterans Law Judge on October 19, 2011.  A copy of the hearing transcript has been associated with the file.

The Veteran filed a claim of service connection for PTSD in April 2009.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with or sought treatment for multiple acquired psychiatric disorders, including PTSD, depression, and substance induced mood disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD, depression, and substance induced mood disorder.  Clemons, supra. 

Similarly, the Veteran filed a claim for "diverticulitis" in February 2010; however, a November 2010 VA examination found that "diverticulosis" was identified on colonoscopy.  In this regard, a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons, supra; 38 C.F.R. § 3.159(c)(3).  Thus, the Board finds that the claim may be read as including diverticulitis and diverticulosis.  

(The decision below addresses the question of entitlement to a temporary total rating for convalescence.  The remaining issues are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's left carpal tunnel syndrome was caused by his service-connected left hand disorder.  

2.  A statement received from the Veteran's physician prior to a July 2008 left carpal tunnel release indicated that he anticipated a 6 to 9-month recovery period.  The records reflect that the Veteran likely required convalescence for 3 months.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the assignment of a temporary total rating for convalescence under 38 C.F.R. § 4.30 from July 8, 2008, through October 31, 2008, is warranted.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

The record reflects that the Veteran underwent a left carpal tunnel release on July 8, 2008.  He asserts that he is entitled to a temporary total rating for a period of convalescence following this procedure.

Entitlement to a separate compensable rating for left carpal tunnel syndrome was denied in a Board decision dated November 2010.  However, that same decision discussed medical evidence of record indicating that left carpal tunnel syndrome was caused by the Veteran's service-connected left hand anterior interosseus nerve injury.  It also pointed to an August 2002 Board decision which granted entitlement to a temporary total rating for a previous left carpal tunnel release surgery, which "implicitly recognized that the Veteran's carpal tunnel syndrome is related to his injury in service."  The Board thus finds that the requirement that a temporary total rating be based upon treatment for a service-connected disability is satisfied.

On July 2, 2008, the Veteran's treating physician, Dr. G.D.S., provided a statement indicating that the Veteran was to undergo a left carpal tunnel release with hypothenar fat flap on July 8, 2008 ,and that the "estimated recovery time is 6-9 months."  A July 8, 2008, operative report from Allegheny General Hospital shows that the Veteran underwent a revision of a previous left carpal tunnel release, with hypothenar fat flap.  The Veteran tolerated the procedure well and was sent to the recovery room in stable condition.  He was discharged that day with pain medication.  

Post-operative treatment notes reflect that the Veteran began to see immediate improvement in his numbness.  His surgical incision was healing well, but the sutures remained until two weeks after his surgery.  At that point, his incision was said to be healing nicely.  Sutures were removed and Steri-Strips applied.  The Veteran was directed to begin occupational therapy for "mobilization . . . desensitization and strengthening."  

Two months after his surgical procedure, on September 3, 2008, the Veteran was seen again for a follow-up appointment.  His sensation was said to be better than before surgery.  Full digital range of motion was noted, with the exception of the index finger.  The Veteran was directed to continue occupational therapy and to "remain off of work."  On October 29, 2008, approximately three-and-a-half months after the Veteran's surgery, he was said to be "doing better," but occupational therapy was still required.  

The evidence of record establishes that, although the Veteran saw an improvement in his sensation following his July 2008 left carpal tunnel release revision, he was not medically cleared to return to work for at least 2 months following the procedure.  Additionally, it appears that the Veteran required occupational therapy several times a week for 3 months.  Resolving reasonable doubt in the Veteran's favor, entitlement to a temporary total rating based upon convalescence from a July 2008 left carpal tunnel release revision is established through October 31, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.


ORDER

Entitlement to a temporary total rating based on the need for convalescence following  a revision of a July 8, 2008 left carpal tunnel release revision is granted through October 31, 2008.  


REMAND

The Veteran was employed for a number of years with the United States Postal Service, and asserts that he retired early as a result of his claimed disabilities.  A statement from the Veteran's supervisor at the Postal Service facility in Warrendale, Pennsylvania, dated in November 2009, indicated that the Veteran had retired in July 2008 but could not identify the reasons for his retirement.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Upon remand, the agency of original jurisdiction (AOJ) should contact the United States Postal Service (USPS) and/or the Office of Personnel Management (OPM) and request that all available employment records, including treatment records, physical examinations, and disability determinations, be provided for inclusion with the claims folder.  

With respect to the Veteran's claim for an increased rating for his service-connected surgical scar of the left arm, the Board finds that the Veteran has not been provided a notice letter regarding VCAA and its applicability to his appeal.  Proper notice is also required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), informing the Veteran about disability ratings and effective dates for the award of benefits, and including an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  Such notice must be provided prior to the adjudication of this issue.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed.Cir. 2006).  It is the AOJ that must ensure compliance with the notice provisions in the first instance.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v.  Principi, 16 Vet. App. 370 (2002).  

The Veteran's surgical scars on his left elbow and left hand were evaluated on a VA general medical examination in April 2009; however, the examination is inadequate for rating purposes.  Specifically, the examiner measured only the length of the scars and not the width, which is necessary to determine how many square inches are affected by the scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7802.  He did not comment on whether the scars were deep or superficial.  Id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA scars examination should be scheduled upon remand.  

There is also evidence that the symptomatology associated with the Veteran's right shoulder and left hand disorders may have increased in severity since he was last examined.  Specifically, the Veteran has indicated that the range of motion of his right arm is greatly reduced, to the point where he can hardly lift it at all.  Additionally, during his October 2011 hearing, the Veteran indicated that he wears a cast at all times on his left hand and that he has essentially lost all use of that extremity.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The Veteran has also been diagnosed with peripheral neuropathy of the lower extremities.  He asserts that he first noticed sensations of numbness and tingling in his legs while on active duty in the Republic of Vietnam, which have continued to the present day.  Although the Veteran has received numerous clinical evaluations and VA examinations, none has commented specifically on the etiology of the disorder; thus, a VA examination should be scheduled upon remand to determine whether the Veteran's peripheral neuropathy had its onset as a result of active service, to include as due to exposure to herbicides.  

With respect to his claim for diverticulitis/diverticulosis, the Veteran underwent a VA digestive disorders examination in November 2010.  The examiner noted the presence of diverticulosis, but stated that it was asymptomatic and commonly present in the general population.  The examiner did not comment on any potential etiology for the disorder, even though it was noted that nonsteroidal inflammatory medication can have gastrointestinal effects.  Specific comment was not made on the Veteran's assertions that his problem was in fact the result of medications prescribed for his service-connected disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the matter should be returned to the November 2010 examiner for clarification of the opinion.  

The Veteran has been treated by a private physician, Dr. S., for his service-connected left hand disability.  The most recent records from Dr. S. are dated October 2010; however, the Veteran has testified that he continues to see Dr. S. for his left hand disability.  In April 2011, Dr. S. provided a statement indicating that he is still treating the Veteran, and that he has developed arthritis in his thumb secondary to his service-connected left hand disability, requiring surgical intervention.  Because updated records from Dr. S. may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has sought treatment for PTSD, which he attributes to military stressors.  A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

In this case, the primary stressor identified by the Veteran involves an incident during which one of his fellow servicemembers shot and killed two unarmed Vietnamese civilians during a visit to their home.  However, the Veteran has also indicated that he was subjected to enemy mortars and rockets.  

The Veteran underwent a VA PTSD examination in October 2010.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD as stated in the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), because his primary stressor, witnessing the death of two Vietnamese civilians, did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner did not comment on whether the Veteran's exposure to hostile military action could have resulted in a diagnosis of PTSD.  Upon remand, another examination and opinion should be sought.  In addition, in light of the new regulations pertinent to the adjudication of service connection claims for PTSD, the Veteran should be sent a new VCAA letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  Id.  

The Veteran underwent an excision for a lipoma on his back in April 2009.  He asserts that his lipoma is the result of exposure to herbicides during his Vietnam service.  He further asserts that his degenerative joint disease and intervertebral disc syndrome of the lumbar spine were aggravated as a result of the surgery.  A VA examination should be scheduled upon remand to determine whether his lipoma, or any residuals therefrom, are the result of exposure to herbicides.  

The Veteran has claimed that sleep apnea, alcohol abuse, and erectile dysfunction are secondary to his claimed acquired psychiatric disability.  In addition, the November 2010 digestive conditions examination found that the Veteran's GERD may be the result of his alcohol abuse.  Thus, until the claim for an acquired psychiatric disorder has been properly developed, the Board cannot fully or fairly consider these secondary service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). The AOJ therefore must re-adjudicate the issue of service connection for an acquired psychiatric disorder prior to the Board's appellate review of the other aspects of the appeal. 

The Veteran's claim for a TDIU rating is also inextricably intertwined with the other issues on appeal.  Id.  Accordingly, action on that issue is deferred pending the completion of the development action set forth below.

Finally, the Board notes that post-service treatment records from the Pittsburgh VA Medical Center (VAMC) have been obtained.  The records on file are complete through October 2009.  Additional records were received dating from October 2010 through May 2011; however, these records appear to be incomplete, as they refer only to mental health treatment.  It appears that the Veteran receives regular treatment from the Pittsburgh VAMC.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that all records from the Pittsburgh VAMC since October 2009 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  With proper authorization, request from USPS and/or OPM all records associated with the Veteran's employment and subsequent retirement.  Request copies of any disability determinations and all medical records considered in making those determinations.  Also, request records since October 2010 from Dr. S. regarding treatment for left hand disability.  If no records are available or do not exist, a response to that effect must be documented in the claims file from USPS, OPM, and Dr. S., and the Veteran must be notified.

3.  Review the claims folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the Veteran's claim for an increased rating for his service-connected left arm scarring.  The letter should also notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD, including the changes to the regulation regarding stressor verification.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

4.  Schedule the Veteran for a VA examination of his left elbow and left hand surgical scars associated with a service-connected left anterior interosseus nerve injury and left carpal tunnel syndrome.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should measure the scars, stating the affected area(s) in terms of square inches, and assess their severity, including whether they are deep, superficial, unstable, or painful on examination.  Any functional loss caused by scarring should be set forth in detail.  

5.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected left hand and right shoulder disorders.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

The examiner should specifically state whether functional loss caused by the shoulder disability equates to limitation of motion of the arm at shoulder level; midway between side and shoulder level; or to 25 degrees from the side.  The examiner should also comment on any impairment of the clavicle or scapula, including dislocation, nonunion (with or without loose movement), or malunion.  

The examiner should also determine whether there are symptoms tantamount to complete paralysis of the Veteran's left hand.  An explanation for the opinion should be set forth.  

6.  Schedule an examination of the Veteran to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  

An examination should be conducted, and the examiner should provide an opinion as to the medical probabilities that any neuropathy of the lower extremities is the result of active military service, to include as due to in-service exposure to herbicides in the Republic of Vietnam from March 1972 to February 1973.  

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  The examiner's attention is directed to the Veteran's statements concerning exposure to enemy fire during service.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression, or substance induced mood disorder that is at least as likely as not related to his active military service or to other disability traceable to service.   All opinions must be set forth in detail and explained in the context of the record.  

If the examiner finds that any acquired psychiatric disorder is attributable to military service, he/she should then comment as to whether substance induced mood disorder, alcohol abuse, sleep apnea, or erectile dysfunction was caused or aggravated by the psychiatric disability, including the medications used to treat it.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  Schedule an examination of the Veteran to determine the nature and etiology of a lipoma on the back and the residuals of its excision.  The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed.  

An examination should be conducted, and the examiner should provide an opinion as to the medical probabilities that the Veteran's lipoma is the result of active service, to include as due to exposure to herbicides.  If the examiner finds that the lipoma likely had its onset as a result of service, he/she should then determine whether the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine have been caused or permanently worsened as a result of the lipoma or its excision.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  Return the file to the examiner who conducted the November 2010 digestive conditions examination and ask the examiner to provide specific opinion evidence on the probabilities that medications used for treatment of service-connected disabilities caused or made worse any diverticulitis or diverticulosis.  An explanation for any opinion provided should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the examiner is no longer available, another examination should be scheduled, and the examiner should be asked to address the questions presented above.)

10.  After the above has been completed, readjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


